Geaham, J.
In our opinion the evidence is unquestionably sufficient to be submitted to the jury on the issue of defendants’ negligence as a proximate cause of plaintiff’s injuries and damages. The more difficult question is whether the plaintiff’s evidence, taken in the light most favorable to him, together with all inferences favorable to bim which may reasonably be drawn therefrom, so clearly establishes his own negligence as a proximate cause of his injuries and damages that no. other conclusion can reasonably be drawn. Bowen v. Gardner, 275 N.C. 363, 168 S.E. 2d 47; Anderson v. Carter, 272 N.C. 426, 158 S.E. 2d 607; Black v. Wilkinson, 269 N.C. 689, 153 S.E. 2d 333; Ford v. Smith, 6 N.C. App. 539, 170 S.E. 2d 548.
In the case of Smith v. Jones, 263 N.C. 245, 139 S.E. 2d 205, the plaintiff’s evidence indicated that she stopped at the intersection and looked in both directions. She could see approximately 145 to 150 feet to her right. She entered the street without seeing any traffic and was struck by defendants’ car which was approaching from her right. In a per curiam opinion the court stated:
“We concede this is a very close case. Even so, in view of the fact that a motor vehicle approaching the intersection involved from the north of Rockford Street cannot be seen until it arrives at or near the crest of the hill, approximately 145 to 150 feet from the intersection, we think the evidence of the plaintiff, when considered in the light most favorable to her, as it must be on a motion for nonsuit, is sufficient to carry the case to the jury.”
 We fail to find any substantial difference between the Smith case and the case at hand. There the plaintiff traveled slightly further before being struck, as the front of her car had reached the opposite edge of the intersecting street. But here we have evidence that defendants’ vehicle was moving toward the intersection at 70 miles per hour in a 35 miles per hour speed zone. A lack of tire marks indicates that brakes were never applied. If this evidence is believed, less than one and one-half seconds elapsed from the time •defendants’ vehicle reached a point where it could be seen by a mo•torist stopped at the intersection until it reached the intersection. *509Under such circumstances we cannot say as a matter of law that defendants’ vehicle would have been within the scope of plaintiff’s vision and should have been seen by him before he entered the intersection. Plaintiff was not required to anticipate, before entering the intersection, that a car would be approaching from his left at a rate of speed twice the lawful limit for the area. See Bobbitt v. Haynes, 231 N.C. 373, 57 S.E. 2d 361, and cases therein cited.
We have carefully examined the various cases cited by the defendants. The only conclusion that may be drawn from the facts in each of these cases is that if the plaintiff had looked before entering the intersection he would or should have seen the vehicle approaching along the dominant highway. In the instant case, when the evidence is considered in the light most favorable to plaintiff, inferences arise which would support a contrary conclusion. It is therefore our opinion that the case should have been submitted to the jury.
Reversed.
BeoCK and Britt, JJ., concur.